Title: John Quincy Adams to John Adams, 13 October 1774
From: Adams, John Quincy
To: Adams, John


     
      Sir
      
       October 13 1774
      
     
     I have been trying ever since you went away to learn to write you a Letter. I shall make poor work of it, but Sir Mamma says you will accept my endeavours, and that my Duty to you may be expressd in poor writing as well as good.
     I hope I grow a better Boy and that you will have no occasion to be ashamed of me when you return. Mr. Thaxter says I learn my Books well—he is a very good Master. I read my Books to Mamma. We all long to see you; I am Sir your Dutiful Son,
     
      John Quincy Adams
     
     
    